Citation Nr: 1519774	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  00-12 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for a left thumb disability.

2. Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1951 to March 1954.

This appeal initially came to the Board of Veterans' Appeals (Board) from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  The Board issued a decision in May 2014.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In March 2015, the Court vacated the Board decision in part and remanded the Veteran's claim for action consistent with the directives of a joint motion for remand (JMR). 

The Veteran testified before a Veterans Law Judge at a hearing held in White River Junction, Vermont, in September 2004.  A transcript of that hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to
38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Throughout the rating period on appeal, the Veteran's left thumb injury has been productive of unfavorable ankylosis, with a gap of less than one inch between the thumb pad and the fingers.


CONCLUSION OF LAW

The criteria for a rating of 20 percent, but no greater, for a left thumb injury have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5299-5224 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014). 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's appeal for a higher rating involves a disability for which service connection and an initial rating was established in a prior decision - thus the appeal is for increased, not an initial, rating.  On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007). 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In the November 1999 decision on appeal the RO continued the Veteran's 10 percent rating for a left thumb injury.  The Veteran's left thumb disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5299-5224.  Hyphenated Codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  The appellant's specific disability is not listed on the Rating Schedule, and the RO assigned Diagnostic Code 5299 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2014).  The RO determined that the most closely analogous Diagnostic Code was 38 C.F.R. § 4.71a, DC 5224 for ankylosis of the thumb.

Under DC 5224, unfavorable ankylosis of the thumb is rated as 20 percent disabling, and a schedular rating of higher than 20 percent is not available.  A Note to the Code also advises that consideration should be given to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. §4.71a, DC 5224 (2014).

During the pendency of the appeal, 38 C.F.R. § 4.71a was amended to include, among other changes, the addition of DC 5228 for limitation of motion of the thumb.  See 67 Fed. Reg. 48784 (July 26, 2002).  These changes were made effective August 26, 2002.  Where the law or regulations governing a claim change while the claim is pending, the version most favorable to the claimant applies, absent expressed intent to the contrary.  The effective date of any increase assigned under an amended version of the rating schedule, however, can be no earlier than the effective date of the regulation.  See VAOPGCPREC 3-2000 (April 10, 2000), see also 38 U.S.C.A. § 5110(g) (West 2014).

Under the previous criteria, disabilities of the individual fingers were rated under Diagnostic Codes 5224, 5225, 5226 and 5227, based upon ankylosis of the thumb, index finger, middle finger and any other finger, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5224, 5225, 5226, 5227 (2014).  Under the rating criteria that became effective August 26, 2002, these Diagnostic Codes remained essentially the same, based upon ankylosis of the individual fingers, and new Diagnostic Codes 5228, 5229 and 5230 were added pertaining to limitation of motion of the thumb, index or long finger and ring or little finger, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5228, 5229, 5230 (2014).

Under DC 5228, limitation of motion of the thumb provides a non-compensable rating (zero percent) for a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; a 10 percent rating for a gap of between one to two inches (2.5 cm to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; and a 20 percent rating for a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a.  The ratings are the same regardless of whether the hand affected is the major or minor.

Based on an August 1999 VA examination, the Veteran is right hand dominant and the first metacarpophalangeal joint (MCP) of the left hand is fused.  There was no locking, but there was fatigability and lack of endurance.  The thumb had normal sensation.  The Veteran's grip between the thumb and forefinger was five out of three as compared with right hand, and the Veteran had some difficulty holding and picking up objects with the left hand.  The left thumb was flexed at the first digit at 15 degrees permanently with no movement.

In a June 2000 hearing, the Veteran indicated that he was able to hold a cup of coffee, but that he has trouble holding some things, such as heavy books.  The Veteran stated that in addition to being painful, he had "no strength" in the thumb.

X-ray imaging in August 2004 revealed that the left thumb joint was fused due to accumulation of calcium, likely due to wear and tear.

On VA examination in May 2007 the Veteran endorsed "aching" in the left thumb at a level of three to five out of ten, but denied pain other than brief sharp episodes in certain ranges of motion.  The Veteran denied spasms, weakness, and swelling, but endorsed stiffness and tenderness.  Other than some problems gripping objects and holding onto them for longer than a brief duration of time, the Veteran's left thumb disability did not impair other activities of daily living.  On physical examination, the Veteran's overall grip strength of the left thumb in opposition to the other digits was four out of five.

The Veteran endorsed pain, poor dexterity, and poor strength in the left thumb on VA examination in December 2007.  Unlike during examinations in 1999 and earlier in 2007, during this examination the Veteran was unable to oppose the thumb to any other finger.  He could not push, pull, twist with the thumb, and the decreased range of motion of the left thumb interfered with the function of the other fingers of the left hand.

On VA examination in May 2011 the Veteran endorsed pain in the left thumb.  There was no evidence of incapacitating events referable to the thumb, and the diagnosis was chronic left thumb strain with ankylosis of the first MCP joint.

Finally, the Veteran underwent VA examination in October 2012 during which the VA examiner used a goniometer to precisely measure the Veteran's left thumb range of motion.  In so doing, a gap of less than one inch was noted between the thumb pad and the fingers, which was also where pain on motion of the thumb began.  Repetitive use testing did not further limit the Veteran's range of motion and the left thumb, and ankylosis of the thumb did not result in limitation of motion of other digits or interference with the overall function of the hand.  The examiner opined that the functional impairment of the thumb was not so reduced that the Veteran would be equally well served by an amputation with thumb prosthesis.

The Board has reviewed the entire period on appeal and finds that a 20 percent rating, but no higher, is warranted.

Prior to August 2002, the rating criteria specified that a 20 percent rating based on unfavorable ankylosis of the thumb, was the highest schedular rating available for ankylosis of the thumb.  Higher ratings were available where multiple fingers are ankylosed.  Here, however, the Veteran's thumb is the only ankylosed digit.  Therefore, the Board finds that the Veteran is entitled to a 20 percent rating, but no higher.

The Board has considered whether rating in excess of 20 percent may be awarded under DC 5152 which afforded ratings from 20 to 40 percent for amputation of the thumb, but finds that it may not.  The October 2012 VA examiner specifically stated that the Veteran's thumb ankylosis did not result in the same functional impairment as if the thumb were amputated and replaced with prosthesis.  To that end, the Board notes that the Veteran maintains sensation in the thumb, and is still able to grasp and manipulate objects with the left hand. 

To the extent that the December 2007 VA examiner reported that the Veteran could not push, pull, twist the thumb, and that the thumb interfered with the function of the other fingers of the left hand, the Board finds this report to be of limited probative value.  Specifically, the examination report is highly inconsistent with examinations of the left thumb both before and after December 2007 in which the Veteran was described as having left thumb strength between three and five out of ten.  There are clearly reports of some difficulty with left hand grasping, but none which describe such an extreme state of compromised use as the December 2007 report.  It is because of its inconsistency with other evidence of record, that the Board finds the report lacking in probative value to describe the Veteran's left thumb disability.

Moreover, loss of use of a hand for special compensation purposes is not warranted as there is evidence that effective hand function remains and, again, the disability is not a disability that would be equally well served by amputation.  38 C.F.R. §§ 4.63 (2014) and 4.71a, Diagnostic Code 5224, Note (2014).  Generally, the Veteran's ankylosed left thumb, while painful, has maintained function so as not to impact the Veteran's activities of daily living.  Based on the foregoing, a rating in excess of 20 percent is not warranted for the thumb at any time during the period on appeal.

On consideration of whether a rating of greater than 20 percent is available under the regulatory change which when into effect August 26, 2002, the Board finds that a higher rating is not warranted. 

As stated, effective August 26, 2002, DC 5228 provides for ratings based on limitation of motion of the fingers.  In May 2007 the VA examiner described the Veteran's left thumb grip strength in terms of the thumb in opposition to the other fingers, indicating that in May 2007 the Veteran was able to close the thumb to all four fingers of the left hand.  Measured using a goniometer in October 2012, however, a gap was observed between the thumb pad and the fingers of less than one inch.  Under DC 5228, a gap of less than one inch between the thumb pad and the fingers warrants a noncompensable rating.  Thus, a rating in excess of 20 percent was not available, even when considering the changes in applicable regulations.

The Board has fully considered the record, to include the Veteran's endorsements of left thumb symptomatology and additional functional losses due to pain, weakness, excess fatigability, or incoordination, with repeated use and during flare-ups.  Nonetheless, the preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20 , 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the current ratings inadequate.  The Veteran's thumb disability is evaluated pursuant to 38 C.F.R. § 4.71a and 38 C.F.R. § 4.124a , the criteria of which are found to specifically contemplate the level of disability and symptomatology.  The Veteran's thumb disability is manifested by subjective reports of pain and weakness but objective evidence of full strength and dexterity with no evidence of ankylosis, limitation of motion, or symptomatology approximating amputation.  When comparing these disability pictures with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the current disability ratings assigned for his service-connected thumb disorder.  Ratings in excess thereof are provided for certain manifestations of the service-connected disorders, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the current disability ratings more than reasonably describe the Veteran's disability levels and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.

The Board also finds the VA has met it duty to notify and assist the Veteran in substantiating his claim for VA benefits.

A notice letter was sent to the Veteran in December 2006 that complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a September 2004 hearing before a Veterans Law Judge (VLJ), the issues on appeal were clarified and sources of potentially relevant additional evidence that the Veteran may submit in support of his claim were discussed. These actions satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  The Veteran also underwent VA examinations in August 1999, May 2007, December 2007, May 2011, and October 2012.  The Board finds that the examinations are adequate and contain sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A rating of 20 percent, but no higher, is granted for the Veteran's left thumb disability, subject to the laws and regulations controlling the disbursement of monetary benefits.


REMAND

When a claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

As the Veteran has claimed entitlement to TDIU due in part to his left thumb disability, the claim for TDIU must be remanded for the RO to consider it in the first instance.  This is particularly important here, as the Veteran is in receipt of VA disability compensation for several disabilities not on appeal to the Board, to include a left elbow, left eye, left shoulder, left wrist, left thumb, bilateral hearing loss, tinnitus, and skin disabilities.  


Accordingly, this matter is REMANDED for the following action:

Issue an SOC on the issue of entitlement to TDIU and give the Veteran and his representative the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


